Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application filed October 5, 2020.
The earliest effective filing date of this AIA  application is seen as October 4, 2019, the date of the earliest priority application (United States provisional patent application serial number 62/910,933) for any claims which are fully supported under 35 U.S.C. 112(a) by the provisional application.
The effective filing date of this AIA  application is seen as October 5, 2020, the actual filing date, for any claims that are not fully supported by the foregoing provisional application.
The claims filed June 23, 2022 are entered, currently outstanding, and subject to examination.
This action is in response to the filing of the same date.
The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
none
N/A
Cancelled:
none
N/A
Withdrawn:
none, but see below
N/A
Added:
none
N/A

No changes were made to the claims.
Claims 1-21 are currently pending.
No claims have been amended in the last reply.
No claims have been cancelled overall.
No claims have been withdrawn.  However, due to Applicant’s election.  Claims 1-14 and 19-21 have been withdrawn by examiner.
No claims have been added in the last reply.
Claims 15-18 are currently outstanding and subject to examination.
This is a non-final action and is the first action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Election/Restrictions
Applicant's election without traverse of invention B (claims 15-18 and directed to a two-dimensional sparse optical phase array, classified in CPC group G02B 6, subgroup 2932) in the reply filed on June 23, 2022 is acknowledged.
Having elected invention B, claims 15-18 are outstanding and subject to examination while the remaining claims (1-14 and 19-21) have been withdrawn.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning.  MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.
To date, Applicant has provided no indication of special definitions.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Applicant should check the claims closely for all structures, steps, and relationships to ensure that they are present in the drawings.
The following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim(s)
Feature Not Shown
15
waveguide routers
16
non-uniform grid geometry

Applicant may have other claimed configurational and/or geometrical features that are not shown in the drawings.  Examiner suggests that Applicant review its claims and drawings to ensure that all claimed features are shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0245895 of Lane et al. (Lane).
With respect to claim 15, Lane discloses a two-dimensional sparse optical phase array (Fig. 1 et al., ¶¶ 74 et seq.) comprising:
a plurality of emitters (optical couplers 104, 106, 108 and 110); and
a plurality of waveguide routers (optical waveguides 112-116); and
wherein each of the plurality of emitters is connect to at least one of the plurality of waveguide routers (per Fig. 1) and wherein the emitters are positioned to account for the physical constraints of the emitters and the waveguides (“same product/same features”, below).
For product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01(I).
Consequently, because Lane as set forth above provides the structure of claim 15, the combination is seen as also providing the same claimed properties or functions of claim 15.
Unsupported features are seen to directly result from the supported/claimed structures.  No authority is known by which unsupported or “naked” functions/characteristics/features can be claimed and subject to exclusive protection.
Below, this analysis is referred to as “same product/same features”.
With respect to claim 16, Lane as set forth above discloses the two-dimensional sparse optical phase array of claim 15, including one wherein
the emitters are positioned in a non-uniform grid geometry.
Such non-uniform grid geometry is seen by random selection of optical couplers, as by using prime numbers under 20 or similar from a chosen starting position.
With respect to claim 17, Lane as set forth above discloses the two-dimensional sparse optical phase array of claim 15, including one wherein
the emitters are positioned in a balanced pattern.
Per Fig. 1.
With respect to claim 18, Lane as set forth above discloses the two-dimensional sparse optical phase array of claim 17, including one where
the balanced pattern comprises one of a diagonal line, square, circle or diamond.
Per Fig. 1.

Conclusion
Applicant’s publication US 20210103199 A1 of April 8, 2021 is cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to optical phased-array systems and the like.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571.  The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
July 13, 2022